In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-07-00193-CR

______________________________



TOMMIE LOYD PRATER, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 336th Judicial District Court

Fannin County, Texas

Trial Court No. 22064







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	Tommie Loyd Prater has brought eight separate appeals (1) from eight jury convictions for
various sexually related activities.  In this appeal, from trial court number 22064, he was convicted
of indecency with a child by sexual contact (J.A.P., a child under fourteen years of age) by touching
her genitals on or about August 1, 2006.  He was sentenced to twenty years' imprisonment and a
$10,000.00 fine.  
	Upon reviewing the brief, we find one contention of error relevant to all convictions
involving victim A.C.P., and two contentions of error relevant to the conviction involving victim
T.L.P.  There are no arguments or issues raised that are relevant to Prater's conviction in the instant
case.  Accordingly, with no allegation of error being shown in connection with this conviction, there
is nothing for this Court to review.


	We affirm the judgment.

							Jack Carter
							Justice

Date Submitted:	August 8, 2008
Date Decided:		September 15, 2008

Do Not Publish


1. Prater appeals from eight convictions.  In cause number 06-07-00187-CR, he appeals from
his conviction of indecency with a child (A.C.P.) by sexual contact; in cause numbers 06-07-00188-CR through 06-07-00192-CR, he appeals his convictions of sexual assault of a child (A.C.P.).  In
each of these cases, Prater was sentenced to twenty years' imprisonment, to run consecutively, and
$10,000.00 fines.
	Prater appeals his conviction in cause number 06-07-00193-CR of indecency with a child
(J.A.P.) by sexual contact.  Prater was sentenced in this case to twenty years' imprisonment, to run
consecutively, and a $10,000.00 fine.
	Prater also appeals his conviction in cause number 06-07-00194-CR of aggravated sexual
assault of a child (T.L.P.).  He was sentenced to life imprisonment, to run consecutively, and a
$10,000.00 fine.


ked="false" Priority="1" SemiHidden="false"
   UnhideWhenUsed="false" QFormat="true" Name="No Spacing"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 


















 
 
 
 
 
 
 
 
 
                                                         In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00061-CV
                                                ______________________________
 
 
      HERBERT R. PUTZ AND E.T. AGSERVICES, COMPANY,
Appellants
 
                                                                V.
 
                                           DAVID JACOBS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 62nd
Judicial District Court
                                                              Delta County, Texas
                                                            Trial
Court No. 10157
 
                                                
                                                  
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                     MEMORANDUM  OPINION
 
            Appellants,
Herbert Putz, and E.T. Agservices Company, have filed with this Court a motion
to dismiss the pending appeal in this matter. 
Appellants represent to this Court that the parties have reached a full
and final settlement.  In such a case, no
real controversy exists, and in the absence of a controversy, the appeal is
moot.
            We
grant the motion and dismiss this appeal.
 
 
 
 
                                                                        Jack
Carter
                                                                        Justice
 
Date Submitted:          August
10, 2010
Date Decided:             August
11, 2010